Citation Nr: 1215171	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-37 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to January 1970.  

By rating action in May 1982, the RO denied, in part, service connection for schizophrenia.  The Veteran and his representative were notified of this decision and did not appeal.  Service connection for post traumatic stress disorder was denied by the RO in April 2004.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the RO which found that new and material evidence had not been submitted to reopen the claim of service connection for schizophrenia.  

An untimely February 2012, request for a personal hearing is referred to the RO pursuant to the terms of 38 C.F.R. § 20.1304 (b)(i).  


FINDINGS OF FACT

1.  Service connection for schizophrenia was finally denied by an unappealed rating decision in May 1982.  

2.  The evidence received since the May 1982 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1982 RO decision which denied service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for schizophrenia.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With regard to the Veteran's claim to reopen his previously denied service connection claim, July 2008 and August 2008 letters informed the Veteran of the reasons his claims were previously denied, as well as the new and material evidence necessary to reopen his claims, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App1 (2006).  This notice was sent prior to the initial adjudication of the Veteran's claim.  Likewise, all relevant and available records have been obtained as to satisfy the duty to assist.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

As noted above, service connection for schizophrenia was finally denied by the RO in May 1982.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the May 1982 rating decision included the Veteran's service treatment records (STRs), private medical records from 1973 to 1982, and a March 1982 VA examination report.  

The STRs showed no complaints, treatment, abnormalities, or diagnosis referable to any psychiatric problems.  On a Report of Medical History for separation from service in December 1969, the Veteran specifically denied any trouble sleeping, terrifying nightmares, depression or excessive worry, loss of memory, nervous trouble of any sort, drug use or excessive drinking, and no pertinent abnormalities were noted on examination.  

The private medical records showed treatment for various maladies from April 1972 to 1982, but did not show treatment for any psychiatric problems until 1973.  A private hospital report dated in December 1973, showed that the Veteran was voluntarily admitted on December 9, 1973, after he became disoriented and had a loss of memory the day before admission.  The diagnosis was schizophrenia.  Additional private outpatient records showed the Veteran was seen for psychiatric symptoms on several occasions from May 1974 to May 1976, and was hospitalization for several weeks from September to October 1975.  The diagnosis was paranoid schizophrenic.  Also of record was a letter from a staff psychiatrist from the Missouri Department of Mental Health in January 1982, to the effect that the Veteran had been treated on an outpatient basis since May 1974, initially for manic depressive symptoms, and that the final diagnosis in 1975 was paranoid schizophrenia.  

The March 1982 VA examination report showed a diagnosis of schizophrenia, paranoid type, in partial remission.  

The evidence added to the record since the May 1982 rating decision includes numerous VA and private medical records, as well as records from the Social Security Administration (SSA).  These all date from the period between 1975 to 2007.  

Other than a private admitting note for hospitalization in September 1975, which was not previously of record, but included essentially the same information as in the Discharge Summary report from that facility which was previously considered by the RO in 1982, the additional evidence merely shows periodic treatment for psychiatric and polysubstance abuse problems post service.  

The additional evidence does not offer any new or probative information showing that the Veteran's psychiatric disorder is related to his military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed no complaints, treatment, abnormalities or diagnosis for any psychiatric problems in service or until nearly four years after discharge from service.  In fact, the evidence showed that when he was treated for psychiatric problems in 1975, the Veteran's mother reported to healthcare providers that the Veteran first exhibited strange behavior the day before he was admitted to the hospital in December 1973.  

The evidence added to the record since the May 1982 rating decision shows continued treatment for psychiatric problems, but does not include any competent evidence that any current psychiatric disorder was related to service or any incident therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

While the Veteran may believe that his schizophrenia is related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Finally, the Board notes that the claims file contains a VA Form 9, received in February 2012, (dated in January 2012) which indicates the Veteran desired to appear at a hearing at a Board hearing at the local regional office.  It contained no further narrative, nor was it accompanied by any other statements.  

VA regulations provide, in pertinent part, that the Board will not accept a request for a personal hearing made more than 90 days after mailing of notice to the Veteran that his appeal has been certified to the Board, except in cases when the appellant (Veteran) demonstrates on motion that there was good cause for the delay in making the request.  38 C.F.R. § 20.1304.  

In present case, the record shows the Veteran initially declined a hearing in his substantive appeal received in October 2009, but then contacted the RO by phone in December 2009 and requested to be scheduled for a Travel Board hearing.  Later in December, the RO notified the Veteran by letter that he had been placed on the schedule for a Board hearing and was given the opportunity to select one of three types of hearings, i.e., Travel Board, video, or Central Office.  The Veteran promptly responded in January 2010, that he no longer wanted a hearing and requested that his claim be forwarded to the Board for a decision.  By letter dated in February 2010, the Veteran was notified that his appeal had been certified to the Board, and that he had 90 days from the date of the letter to request a hearing, submitted additional evidence, or change representation.  The letter also informed the Veteran that if he waited until after the 90 days, he would have to explain in writing why he did not send his request within the specified time limit.  On a VA Form 9, received in February 2012, more than two years after his appeal was certified to the Board, the Veteran checked the box indicating that he wanted a Travel Board hearing.  No additional information or narrative was provided.  

In this case, the VA Form 9 indicating a desire for a hearing was received more than 90 days after notice that the appeal was certified to the Board, and did not include any argument or explanation as to why the Veteran delayed making the request.  Inasmuch as the Veteran was provided detailed instructions as to the procedure and information that was required for requesting a hearing after the 90 day limit under 38 C.F.R. § 20.1304, and has not offered any explanation why his request for a Travel Board hearing was delayed, no further action by the Board is indicated, and the matter is referred to the Agency of Original jurisdiction pursuant to 38 C.F.R. § 20.1304 (b)(i).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for schizophrenia, the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


